      Case 2:15-cr-00707-SRB Document 630 Filed 12/05/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                    IN THE UNITED STATES DISTRICT COURT
11                          FOR THE DISTRICT OF ARIZONA
12
     United States of America,                      No. CR-15-00707-01-PHX-SRB
13
                         Plaintiff,
14                                               RESPONSE IN OPPOSITION TO
              v.                                MOTION TO EXCEED PAGE LIMIT
15
16   Abdul Malik Abdul Kareem,
17                       Defendant.
18
19         The United States, through undersigned counsel, respectfully requests the
20   Court deny Kareem’s Motion Leave to File Excess Pages (CR 628).
21         The issues addressed in Kareem’s Supplemental Post-Hearing Supplement to
22   Motion to Dismiss and For a New Trial have been briefed more than sufficiently
23   over the past 18 months. The Post-Hearing Supplement largely repeats previous
24   briefing in the case. The information elicited during the hearing (about which the
25   government disagrees with Kareem’s characterization) simply does not justify an
26   additional 26 pages of briefing.
27         Based on the foregoing, the United States respectfully requests the Court deny
28   Kareem’s Motion Leave to File Excess Pages.
      Case 2:15-cr-00707-SRB Document 630 Filed 12/05/19 Page 2 of 2




 1         Respectfully submitted this 5th day of December, 2019.
 2                                                  MICHAEL BAILEY
                                                    United States Attorney
 3                                                  District of Arizona
 4                                                  s/ Kristen Brook
                                                    s/ Joseph E. Koehler
 5                                                  KRISTEN BROOK
                                                    JOSEPH E. KOEHLER
 6                                                  Assistant U.S. Attorneys
 7
 8                              CERTIFICATE OF SERVICE
 9          I hereby certify that on the 5th day of December, 2019, I electronically filed
     the foregoing with the Clerk of Court using the CM/ECF system, and that true and
10   accurate copies have been transmitted electronically to counsel for the defendant
     via the ECF system.
11
     Daniel Drake & Daniel Maynard, Attorneys for Defendant
12
     By: /s Joseph E. Koehler
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
